Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150008575 A1) hereafter referred to as Liu 

a first metal interconnection [see Figs. 8A-8B see paragraph 0028 “conductive redistribution layer” “top metal layer” connected to the “pads 120” outside zones 20  see “the pads 120 are the bonding pads of the semiconductor device 100 and the bonding pads are designed to directly communicate with the top metal layer of the semiconductor device's internal circuitry” ] disposed in a semiconductor chip; 
a first bump group [the 120 outside zones 20 “Each of the pads 120 is a metallurgical layer or metallurgical film stack”] configured to be connected to the first metal interconnection; 
a first inner lead pattern group [220 “circuit board 200 has a number of contact pads 220.  The contact pads 220 are electrically conductive and configured to receive the solder balls that are bonded on the pads of the semiconductor device 100” see Fig. 12-13 matching between pads on 100 and 200] configured to be connected to the first bump group; 
a second metal interconnection [see Figs. 8A-8B see paragraph 0028 “conductive redistribution layer” “top metal layer” connected to the “pads 120” inside zone 20] disposed in the semiconductor chip; 
a second bump group [the 120 inside zones 20] configured to be connected to the second metal interconnection; and
a second inner lead pattern group [220 “circuit board 200 has a number of contact pads 220.  The contact pads 220 are electrically conductive and configured to receive the solder balls that are bonded on the pads of the semiconductor device 100”] configured to be connected to the second bump group,
wherein a distance between [ see Fig. 8A see the distances b2 and b3  see paragraph 0041 “In each zones 20, the solder ball gap b1 is smaller than the solder ball gap b2 or b3 of solder balls outside 
Liu does not state wherein when a density of the first metal interconnection per unit area is greater than a density of the second metal interconnection per unit area.
However see Fig. 7 see paragraph 0039 “the pad pitch for pads of the first group is configured to be small enough to have each solder ball on a first pad bridge with another solder ball on an adjacent pad of the first group pad”, see Fig. 12-13 see paragraph 0043 “semiconductor device 100 has a trace 150 configured to connect at least two pads 120”.
Thus it can be seen that the bridged connections are sharing the electrical signal connection from the “conductive redistribution layer”.  The Examiner notes that sharing means that when a resource is shared, then fewer items of that resource are required thus the “density per unit area” of the second metal interconnection is less.
Thus it would be obvious to modify Liu to include “wherein when a density of the first metal interconnection per unit area is greater than a density of the second metal interconnection per unit area”.
The motivation is that pads which share a signal are using fewer connections at the top metal layer of the semiconductor device's internal circuitry.
In regard to claim 2 Liu teaches wherein the first inner lead pattern group and the second inner lead pattern group overlap [see Fig. 12, 13 matching between pads on 100 and 200] the semiconductor chip.
In regard to claim 4 Liu does not specifically teach  wherein a pitch of the first bump group is equal to a pitch of the second bump group.
However see Figs. 17-18 see that density of the metal interconnection can be reduced without changing the spacing of the pads by the traces 150.

The motivation is to keep uniformity of pad spacing as is standard, for ease of design and manufacture.
In regard to claim 6 Liu does not specifically teach wherein a number of lead patterns of the first inner lead pattern group is equal to a number of lead patterns of the second inner lead pattern group.
See paragraph 0042 Liu teaches a variety of distributions of smaller pitch pad “Pads with smaller pad pitch (or called small pitch pads) are arranged on a semiconductor device in various patterns”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a number of lead patterns of the first inner lead pattern group is equal to a number of lead patterns of the second inner lead pattern group", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 7 Liu teaches wherein a total length of the first bump group is greater  [see Fig. 8A-8B see Fig. 12-13 “Pads with smaller pad pitch”] than a total length of the second bump group.

Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Primavera et al. (US 20020044423 A1) hereafter referred to as Primavera. Ihara (US 20140084439 A1) is provided as evidence.
In regard to claim 3 Liu does not specifically teach wherein the first inner lead pattern group and the second inner lead pattern group are disposed on a flexible film.
Primavera teaches see Figs. 1-3 see paragraph 0046-0048 “package substrate 20 of the illustrated embodiments is a conventional, flexible substrate formed, for example, of polyimide” .

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to bend the  flexible substrate  into any form to obtain different shapes as desired to perform work.
In regard to claim 5 Liu and Primavera as combined teaches wherein a thermal expansion coefficient [this is true, see as evidence Ihara paragraph 0033 “the thermal expansion coefficient of silicon is approximately 3.3 ppm/K, and that of epoxy and polyimide is approximately 20 to 70 ppm/K”] of the semiconductor chip is smaller than a thermal expansion coefficient of the flexible film.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150008575 A1) hereafter referred to as Liu in view of Primavera et al. (US 20020044423 A1) hereafter referred to as Primavera
In regard to claim 8 Liu teaches a method for manufacturing a semiconductor package  [see Fig. 12-13, Figs. 8A-8B, see Fig. 7, see paragraph 0039-0043], the method comprising: 
forming metal interconnections [see Figs. 8A-8B see paragraph 0028 “conductive redistribution layer” “top metal layer” connected to the “pads 120”   see “the pads 120 are the bonding pads of the semiconductor device 100 and the bonding pads are designed to directly communicate with the top metal layer of the semiconductor device's internal circuitry” ] in a semiconductor chip [see paragraph 0027 “In some embodiments, the semiconductor device 100 is a semiconductor chip”];
forming bumps [“Each of the pads 120 is a metallurgical layer or metallurgical film stack”] connected to the metal interconnections;
forming inner lead patterns disposed on a board [220 “circuit board 200 has a number of contact pads 220.  The contact pads 220 are electrically conductive and configured to receive the solder 
Liu does not specifically teach that board 200 is a flexible film.
Liu does not state wherein a distance between adjacent bumps increases as a density of the metal interconnections per unit area increases.
However see Fig. 7 see paragraph 0039 “the pad pitch for pads of the first group is configured to be small enough to have each solder ball on a first pad bridge with another solder ball on an adjacent pad of the first group pad”, see Fig. 12-13 see paragraph 0043 “semiconductor device 100 has a trace 150 configured to connect at least two pads 120”.  See Figs. 8A-8B see paragraph 0028 “conductive redistribution layer” “top metal layer” connected to the “pads 120” outside zones 20 , see  Fig. 8A and compare the pads 120 outside the zone 20 to the pads 120 inside the zone 20, see paragraph 0041 “In each zones 20, the solder ball gap b1 is smaller than the solder ball gap b2 or b3 of solder balls outside zone 20” . Thus it can be seen that the bridged connections are sharing the electrical signal connection from the “conductive redistribution layer”.  The Examiner notes that sharing means that when a resource is shared, then fewer items of that resource are required thus the “density per unit area” of the metal interconnection is less inside the zone 20 than outside the zone 20 and at the same time, the spacing b1 is also less than b2 or b3.
Thus it would be obvious to modify Liu to include wherein a distance between adjacent bumps increases as a density of the metal interconnections per unit area increases.
The motivation is that pads which share a signal are using fewer connections at the top metal layer of the semiconductor device's internal circuitry.
Liu does not specifically teach that board 200 is a flexible film.

Thus it would be obvious to modify Liu to include that board 200 is a flexible film.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to bend the  flexible substrate  into any form to obtain different shapes as desired to perform work.
In regard to claim 9 Liu teaches wherein a total length of the inner lead patterns increases [see Fig. 8A see Fig. 12-13 matching between pads on 100 and 200, see inside zones 20 the pads are closer than outside zones 20, the pads are the same size, they are just spaced closer together] as the density of the metal interconnections increases.
In regard to claim 10 Liu teaches wherein a total length of the bumps increases [see Fig. 8A see Fig. 12-13 , see inside zones 20 the pads are closer than outside zones 20, the pads are the same size, they are just spaced closer together] as the density of the metal interconnection increases.

Claim 11, 12, 14-16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150008575 A1) hereafter referred to as Liu 
In regard to claim 11 Liu teaches a semiconductor package [see Fig. 12-13, Figs. 8A-8B, see Fig. 7, see paragraph 0039-0043] comprising:
a semiconductor chip [see paragraph 0027 “In some embodiments, the semiconductor device 100 is a semiconductor chip”] comprising a first chip region [see Figs. 8A-8B outside zones 20  ] comprising
a first bump group [the 120 outside zones 20 “Each of the pads 120 is a metallurgical layer or metallurgical film stack”] including one or more metal bumps formed on the semiconductor chip;

a first inner lead pattern group [220 “circuit board 200 has a number of contact pads 220.  The contact pads 220 are electrically conductive and configured to receive the solder balls that are bonded on the pads of the semiconductor device 100” see Fig. 12-13 matching between pads on 100 and 200] including one or more inner lead patterns connected to the one or more metal bumps of the first bump group; and
a second chip region  [see Figs. 8A-8B inside zones 20  ] comprising a second bump group [the 120 inside zones 20 “Each of the pads 120 is a metallurgical layer or metallurgical film stack”] including one or more metal bumps formed on the semiconductor chip;
second  metal interconnections [see Figs. 8A-8B see paragraph 0028 “conductive redistribution layer” “top metal layer” connected to the “pads 120” inside zone 20] connected to the second bump group; and
a second inner lead pattern group [220 “circuit board 200 has a number of contact pads 220.  The contact pads 220 are electrically conductive and configured to receive the solder balls that are bonded on the pads of the semiconductor device 100”] including one or more inner lead patterns connected to the one or more metal bumps of the second bump group,
a distance between [ see Fig. 8A see the distances b2 and b3  see paragraph 0041 “In each zones 20, the solder ball gap b1 is smaller than the solder ball gap b2 or b3 of solder balls outside zone 20”] adjacent metal bumps in the first bump group is greater than a distance between [see Fig. 8A see the distances b1] adjacent metal bumps in the second bump group.

However see Fig. 7 see paragraph 0039 “the pad pitch for pads of the first group is configured to be small enough to have each solder ball on a first pad bridge with another solder ball on an adjacent pad of the first group pad”, see Fig. 12-13 see paragraph 0043 “semiconductor device 100 has a trace 150 configured to connect at least two pads 120”.
Thus it can be seen that the bridged connections are sharing the electrical signal connection from the “conductive redistribution layer”. The Examiner notes that sharing means that when a resource is shared, then fewer items of that resource are required thus the “density per unit area” of the second metal interconnection is less.
Thus it would be obvious to modify Liu to include “wherein when a density of the first metal interconnections per unit area is greater than a density of the second metal interconnections per unit area ”.
The motivation is that pads which share a signal are using fewer connections at the top metal layer of the semiconductor device's internal circuitry.
In regard to claim 12 Liu teaches wherein a pitch between the first bump group and the second bump group is varied [see spacing outside zone 20 is larger and densities is higher as the pads are not shared] based on the densities of the first metal interconnections and the second metal interconnections.
In regard to claim 14 Liu teaches  wherein the first inner lead pattern group and the second inner lead pattern group are disposed to overlap [see Fig. 12, 13 matching between pads on 100 and 200] the semiconductor chip.

However see claim 11 see the pads which share a signal thus even in 200 the corresponding pads are sharing the same signal.
Thus it would be obvious to modify Liu to include wherein a number of inner lead patterns of the first inner lead pattern group is different from a number of inner lead patterns of the second inner lead pattern group.
The motivation is that pads which share a signal are using fewer connections at the top metal layer of the semiconductor device's internal circuitry and similarly in the corresponding pads of 200.
In regard to claim 16 Liu teaches wherein an increase of a distance between the inner lead patterns of the first inner lead pattern group  [see Fig. 12, 13 matching between pads on 100 and 200]  increases proportionately to an increase in a distance between the one or more metal bumps of the first bump group.
In regard to claim 18 Liu teaches wherein a total length of the first inner lead pattern group is greater [see Fig. 8A see Fig. 12-13 matching between pads on 100 and 200, see inside zones 20 the pads are closer than outside zones 20, the pads are the same size, they are just spaced closer together]  than a total length of the second inner lead pattern group.
In regard to claim 19 Liu teaches  wherein a total length of the first bump group is greater  [see Fig. 8A see Fig. 12-13 , see inside zones 20 the pads are closer than outside zones 20, the pads are the same size, they are just spaced closer together] than a total length of the second bump group.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Primavera et al. (US 20020044423 A1) hereafter referred to as Primavera. 

Primavera teaches see Figs. 1-3 see paragraph 0046-0048 “package substrate 20 of the illustrated embodiments is a conventional, flexible substrate formed, for example, of polyimide” .
Thus it would be obvious to modify Liu to include that wherein the first inner lead pattern group and the second inner lead pattern group are formed on a flexible film.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to bend the  flexible substrate  into any form to obtain different shapes as desired to perform work.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
On page 8, 9 the Applicant argues “As recited in claim 1, when a density (e.g., D1; Fig. 5A) of the first metal interconnection per unit area is greater than a density (e.g., D2; Fig. 5A) of the second metal interconnection per unit area, a distance between adjacent bumps in the first bump group is greater than a distance between adjacent bumps in the second bump group. In other words, a space between the bumps (240, Fig. 5A) increases as a density of the metal interconnection per unit area increases, in the thermal expansion process in the semiconductor package” “However, Liu does not show the relationship between a density of the metal interconnection per unit area and a distance between adjacent bumps, as recited in claim 1. For example, referring to Fig. 8A of Liu below, a distance (bl) between adjacent solder bumps in the first bump group 20 is smaller than a distance (b2) between adjacent solder bumps in the second bump group (the group below the first group 20)” “Liu is silent as to the density of the first metal interconnection and the density of the second metal interconnection per unit area. However, each bump group should be connected to a corresponding metal interconnection, and a density of the first bump group 20 connected to the first metal interconnection per unit area 
The Examiner responds that this is a 103 rejection, thus as stated in the rejection the relationship between spacing of the pads closed together and sharing of the signal connected to the pad has been explained. As the Examiner explained above, sharing means that when a resource is shared, then fewer items of that resource are required thus the “density per unit area” of the metal interconnection is less inside the zone 20 than outside the zone 20 and at the same time, the spacing b1 is also less than b2 or b3. Thus the claim limitation has been shown to be obvious, and the 103 rejection is proper.
On page 10 the Applicant argues with respect to claim 8 and 11 “Accordingly, Liu fails to show at least, “wherein when a density of the first metal interconnection per unit area is greater than a density of the second metal interconnection per unit area, a distance between adjacent bumps in the first bump group is greater than a distance between adjacent bumps in the second bump group,” as recited in claim 1. In other words, Liu teaches that a distance between adjacent bumps decreases as a density of the metal interconnection per unit area increases. Accordingly, Liu fails to show at least, “wherein a distance between adjacent bumps increases as a density of the metal interconnections per unit area increases,” ” “For the similar reason, Liu fails to “wherein when a density of the first metal interconnections per unit area is greater than a density of the second metal interconnections per unit area, a distance between adjacent metal bumps in the first bump group is greater than a distance between adjacent metal bumps in the second bump group,” as recited in independent claim 11 as well”.
The Examiner responds that this is a 103 rejection, thus as stated in the rejection the relationship between spacing of the pads closed together and sharing of the signal connected to the pad has been explained. As the Examiner explained above, sharing means that when a resource is shared, then fewer items of that resource are required thus the “density per unit area” of the metal interconnection is less inside the zone 20 than outside the zone 20 and at the same time, the spacing b1 is also less than b2 or b3. Thus the claim limitation has been shown to be obvious, and the 103 rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/              Primary Examiner, Art Unit 2818